DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 26 December 2019.
Claims 2-17 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 3 and 8, recites “S-shaped” it is unclear what constitutes an S-shape. Does it have to look exactly how “S” is typed here or just require 3 distinct lines that are connected at the same points as an “S”? Examiner will interpret it as the latter.
In regards to Claims 3 and 6-8, recites “U-shaped” it is unclear what constitutes an U-shape. Does it have to look exactly how “U” is typed here or just require 2 distinct lines that are connected at the same point as an “U”? Examiner will interpret it as the latter. 
In regards to Claims 5 and 16, recites “D-shape” it is unclear what constitutes a D-shape. Does it have to look exactly how “D” is typed here or just require a straight line connected to a curved line? Examiner will interpret as the latter. Looking at Applicant’s Figs. 30-31 of a formed staple, no part of the staple has a distinguishable “D-shape”, therefore it is unclear what applicant is trying to claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-9, 11-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akopov (US 5,484,451).

In regards to Claim 2, Akopov teaches a surgical staple (Figs. 4-6) comprising:
a first curved leg (104) having a proximal end and a distal end;
a second curved leg (106) having a proximal end and a distal end; and
(92, 94) having a first end (100) connected to the proximal end of the first curved leg (104) and a second end (102) connected to the proximal end of the second curved leg (106);
wherein the distal ends of the first and second curved legs are positioned distally of the intermediate portion, the first and second ends of the intermediate portion being axially offset from each other (see Fig. 5; both legs are offset from each other).

In regards to Claim 3, Akopov teaches the surgical staple according to claim 2, wherein the intermediate portion of the surgical staple is S-shaped (see square of 
    PNG
    media_image1.png
    528
    298
    media_image1.png
    Greyscale
annotated Fig. 5) and includes a distal U-shaped portion (see Fig. 5 box showing that a distal portion has two distinct legs and are connected to make a U-shape) and a proximal U-shaped portion (see Fig. 5 box showing that a proximal portion has two distinct legs and are connected to make a U-shape).

In regards to Claim 4, Akopov teaches the surgical staple according to claim 2, wherein each of the first and second legs includes a tapered tip (see Fig. 4 showing that tips 108 and 110 are tapered).

In regards to Claim 5, Akopov teaches the surgical staple according to claim 2, wherein each of the first and second legs is configured to have a D-shape when formed (see Fig. 5 showing when the staple is closed against the anvil the staple forms a D-shape).


    PNG
    media_image2.png
    441
    580
    media_image2.png
    Greyscale
In regards to Claim 6, Akopov teaches a cartridge assembly (staple cartridge 440; Fig. 50) comprising:
a cartridge body (440) having spaced legs (see Fig. 50 showing the body has a left and right body portion), each of the spaced legs defining a longitudinal axis and having a plurality of notches (annotated Fig. 52; 452) and a plurality of cutouts (454) spaced along the longitudinal axis, the plurality of notches and the plurality of cutouts alternatingly positioned on each of the spaced legs along the longitudinal axis of the respective legs (see annotated Figs. 50 & 52 showing the notches and cutouts alternate); and
a plurality of staples (staples 467), each of the plurality of staples including first (104) and second curved legs (106) and an intermediate portion (92, 94) interconnecting the first and second curved legs, the intermediate portion of each of the plurality of staples including a U-shaped portion that is received within one of the plurality of cutouts on one of the spaced legs of the cartridge body to secure the respective one of the plurality of staples to the respective one of the spaced legs (See Fig. 52 showing the curved portion of the staple 467 is located within the cutout of the cartridge) .

In regards to Claim 7, Akopov teaches the cartridge assembly of claim 6, wherein the intermediate portion of each of the plurality of staples includes the U-shaped portion and a proximal portion positioned proximally of the U-shaped portion (annotated Fig. 4&5 above), the proximal portion of each of the plurality of staples rotatably received within a respective one of the notches (staples rotate about 452).

In regards to Claim 8, Akopov teaches the cartridge assembly of claim 7, wherein the proximal portion of each of the plurality of staples is U-shaped (104, 106) and the intermediate portion of each of the plurality of staples is S-shaped (annotated Fig. 4&5 above).

In regards to Claim 9, Akopov teaches the cartridge assembly of claim 7, wherein the proximal portion of each of the plurality of staples is snap-fit into the respective one of the notches to rotatably secure the plurality of staples to the cartridge body (see Fig. 52 showing the staples located within the cartridge assembly in the cutouts and notches).

In regards to Claim 11, Akopov teaches the cartridge assembly of claim 7, wherein the plurality of staples are supported along the longitudinal axes of the spaced legs of the cartridge body (staples are supported within 454 all along the longitudinal axis).

In regards to Claim 12, Akopov teaches the cartridge assembly of claim 7, wherein the first and second curved legs of each of the plurality of staples includes a tapered tip (see Fig. 4 showing tips 108 and 110 are tapered).

In regards to Claim 13, Akopov teaches the cartridge assembly of claim 7, wherein the first and second curved legs of each of the plurality of staples extends along the longitudinal axes of the spaced legs of the cartridge body (see Fig. 5 showing the legs are offset from each other along the longitudinal axis).

In regards to Claim 15, Akopov teaches the cartridge assembly of claim 7, wherein the first (104) and second legs (106) of each of the plurality of staples includes a distal end and a proximal end, the distal ends of each of the first and second curved legs positioned distally of the intermediate portion (92, 94), and the intermediate portion of the surgical staple connecting the proximal ends of the first and second curved legs, wherein the first and second ends of the intermediate portion are axially offset from each other (see Fig. 5; both legs are offset from each other).

In regards to Claim 16, Akopov teaches the cartridge assembly according to claim 7, wherein the first and second curved legs of each of the plurality of staples are configured to have a D-shape when formed against an anvil (see Fig. 5 showing when the staple is closed against the anvil the staple forms a D-shape).

In regards to Claim 17, Akopov teaches the cartridge assembly according to claim 7, wherein the curved legs of each of the plurality of staples is positioned on opposite sides of one of the respective spaced legs of the cartridge body (see Fig. 52 showing one leg of the staple located within one of the cartridge legs and the other located within the other cartridge leg).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akopov (US 5,484,451) in view of Shelton (US 8,485,412).

In regards to Claim 14, Akopov teaches the cartridge assembly of claim 7, wherein the cartridge body (440).
Akopov does not expressly disclose wherein the cartridge body includes a tapered distal end, the tapered distal end interconnecting the spaced legs of the cartridge body. 
However, Shelton teaches a cartridge body (42; Fig. 2) includes a tapered distal end, the tapered distal end interconnecting the spaced legs of the cartridge body (see Fig. 2 showing the end of the cartridge body is tapered). 
. 

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731     

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731